The respondents have filed a lengthy petition for rehearing in which they reargue much of the evidence that they contend supports the judgment. They present no points that were not fully considered both with respect to the evidence and the law in the opinion heretofore filed. After giving due consideration to the petition for rehearing, we are all of the opinion that the judgment should not be allowed to stand upon the record here presented, and that there is no point raised upon which a rehearing in this court should be granted.
The respondents also argue in their petition that it is within the *Page 511 
court's discretion to send the case back for the taking of further testimony in addition to that now in the record, without granting a new trial, thus permitting the testimony already taken to stand as a part of the record for further consideration in the case in connection with such new testimony as may be adduced. A majority of this court feels that this point is well taken and that the interests of justice will be subserved by permitting the taking of further testimony without granting a new trial. Bernier v. Preckel, 60 N.D. 547, 236 N.W. 242; Baldwin Piano Co. v. Wylie, 63 N.D. 216, 247 N.W. 397; Holden v. Walker, 63 N.D. 372,248 N.W. 318. The writer, however, still believes that a new trial should be granted. The view of the majority prevails and the opinion and decision heretofore rendered is modified to the extent that the case is remanded to the district court with instructions to permit additional testimony to be presented on all issues, by both sides, after which the district court will make further findings and cause the additional record to be settled, certified and returned to this court with the record that is now remanded.
It should be noted also that the respondents state in the petition for rehearing that no demand for a trial de novo appears in the settled statement of the case. The respondents are entirely in error on this point. The record shows that attorneys for respondents stipulated as to the contents of the statement of the case to be settled by the court, which stipulation specifically includes, among other papers listed, "Demand for trial de novo." The order of the court settling the statement of the case also refers to and includes this same instrument. A rehearing is denied. Costs will abide the event.
NUESSLE, Ch. J., and BURKE, BURR, and CHRISTIANSON, JJ., concur. *Page 512